Title: Abigail Adams to John Quincy Adams, 15 June 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          my Dear Son,
          Philadelphia June 15 1797
        
        I have not written a line to you for a long time; yet scarcly an hour of the day passes in which you are not present to my mind; I fear my last Letters were captured the ship, captain scott, was taken by the French. you will think me more tardy than I have really been.
        by the date of this you will see where I am. it was not my intention to have come here untill the Fall of the Year. I expected your Father would have been able to have returnd to me, and to have relieved himself from the weight of Buisness and care which has oppressed him; by a month or twos relaxation in the rural occupations

of his Farm, which are so necessary for his Health of Body and vigor of mind.
        But the critical state of our Country as it respects France, the daily and increasing depredations made upon our commerce, and refusal to receive our Minister, were Subjects of so allarming a Nature, as to induce the Executive to convene Congress. This measure left me no alternative. I thought it my Duty to risk my Health, and Life in a climate which has heretofore proved injurious to the one; and hazardous to the other, for I could not permit your Father to be left Solitary, wanting my care or aid, after he had commenced Housekeeping.
        on the week I was to have sit out on my journey, I was suddenly calld to pay the last sad office of respect to the Remains of your venerable Grandmother. she died on the 21 of April, after a short illness. her wish was fulfilld which was to be removed before I left her: she had lived to an advanced Age having enterd her 89th year.
        But seldom comes a solitary woe. two days after her Death, I was again arrested in my journey by the death of Mary Smith. She had been in a decline for three Months. she had resided at your Uncle Cranchs for several years, and was a fine girl, with a very improved mind. her death at the Age of 21, was severely felt by us all. patient resignd and Submissive, she evinced to all the justice of the poets sentiment That,
        
          “Whatever farce the Boastfull Hero plays,
          Virtue alone has Majesty in Death”
        
        These melancholy harbingers following, so closely each other, cast a Gloom over every object, and saddend the otherways Cheerfull Scenes of Nature, which were just waking into Life, and putting on new verdure after a long and severe winter.
        I cannot Name to you the date of your last Letter to me, having undesignedly left it at Quincy. I know the Month was March. I find here a double pleasure and advantage having the priviledge of reading all your Letters. Your last publick Letter was March 27th those which I have seen to your Father since I came here, were dated Feb’ry 3d 7th & 16th March 4th and 18th. the originals and duplicats have all safely arrived, tho not always in the order of Time, but they never come too late to communicate authentick information, and have not been a little instrumental in disolving the facination which had bewilderd too many of the well disposed of our Countrymen.
        
        There are so many occurences of a publick nature which daily arise that I cannot undertake to detail them to you. that which more particularly affects you is the Change of your mission from the Court of Lisbon to Berlin. the reason which opperated in affecting this Change will be obvious to you, that of being more usefull to your Country at the present time, than you could be in Lisbon. it was necessary that the Nomination should take place early in the session, that you might be prevented an unnecessary voyage. the senate concured in the appointment, 19 to 9: those who were opposed, said it was not to the person, but to the Mission; it was contended that the constitution gave them no Right to judge of that, that the power lay wholy with the Executive. The Jacobins endeavourd to make use of it, as tho it was an advancement from the Residentship at the Hague, to a Plenipotentiaryship and being the first nomination, was held up by communications in Baches papers, as a proof of the asspiring views of the President, but this could only impose on a few. the subject was clearly stated, but Envy is always Malignant. the Faction are not Idle, but their views are perfectly understood.
        The next nomination was of Envoys Extraordinary to France. Judge Dana, and Genll Marshal of Virginna are joind with mr Pinckny. these Gentlemen were also opposed by Some in senate, tho a very small Number, 4 against 22–2 were absent. the reason given was that they were voilently opposed to the French; they would not have been chosen by the Executive if that had been the case. they are true Americans, and as such, will be desirious of setling all differences amicably upon just and equitable Terms, which is the sincere desire of every real Friend of both Countries. War we deprecate with any power, and Peace will be cultivated by every means consistant with our National honour and independence.
        I presume you may have seen a Letter which has been the subject of much conversation here, and was publishd just before the meeting of congress. The writer may say with the poet,
        
          “What sin to me unknown
          dipd me in Ink”
        
        Mazzei committed a breach upon a private correspondence when he publishd it. from the stile of it, and the sentiments it contains, I presume it was Written, about the period when the writer was anxious to convert all political Heriticks to French Faith.— I believe it

has been republishd in every News paper throughout the united states and is thought, to be genuine, as the writer has never denied it, tho publickly calld upon to do it; You may be sure it has not escaped censure, and will never be forgotten by the Characters traduced. my paper remind me that it will not contain more / than the affectionate Regard of your / Mother
        
          A Adams
        
      